Citation Nr: 1538732	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, including secondary to a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Wisconsin Army National Guard from 1999 to 2006, to include a period of active duty training from August 22, 2001, to September 27, 2001, and a period of active duty from November 2005 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran and his wife presented testimony at a hearing at the RO in December 2007 and before the Board in March 2011.  Transcripts of both hearings are of record.  The claims were remanded by the Board in June 2011 for additional development.   

The Board also remanded claims of entitlement to service connection for adjustment disorder with mixed anxiety, depression and sleep problems, including secondary to various claimed musculoskeletal disabilities, and for a left shoulder disorder.  Since service connection for these disabilities was granted in an August 2012 rating decision, they are no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current diagnosis of a right shoulder disorder is not of record.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in February 2007 with regard to the claim for service connection for a right shoulder disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2007.

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the claim for service connection for a right shoulder disorder were obtained in March 2007 and July 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a right shoulder disorder has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's June 2011 remand instructions as an orthopedic VA examination was conducted in July 2011.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issue being adjudicated in this appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim for service connection for a right shoulder disorder at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a right shoulder disorder, to include as secondary to the now service-connected left shoulder disability.  He asserts that his right shoulder first started to bother him while at Camp Shelby, but that he was not put on profile.  He reports that all the gear he had to carry exceeded his weight restriction and his company did not do anything about it.  The Veteran reports current symptoms of pain, which worsens with activity, and reduced activity with flare ups.  See December 207 hearing transcript; August 2008 VA Form 9.  In March 2011, the Veteran testified that he uses his right shoulder to compensate for his left shoulder, which causes pain in his right shoulder, but acknowledged that it was a minor problem now and was focusing on getting treatment for his major pains.  See hearing transcript.  

The Veteran's father reports that prior to military service, the Veteran would go to his house and help cut and split wood.  The Veteran's father indicated that the Veteran could use both arms/hands without difficulty.  The Veteran's father reports that now, the Veteran has great difficulty helping him.  See December 2007 statement from R.R.

The Veteran's mother reports that the Veteran's shoulders were injured at Camp Shelby, Mississippi, and that he could not do very much when he went home on leave and was restricted as to what and for how long he could do anything.  The Veteran's mother also reported that he still could not help her very much as he got a lot of pain.  See December 2007 statement from C.L.A.  

The Veteran's service treatment records document that he was diagnosed with bilateral multidirectional shoulder instability.  See August 2006 medical evaluation board proceedings.  He was put on a permanent profile and assigned a numerical designation of 3 under U on that profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The U stands for upper extremities).  Prior to this, the Veteran reported painful shoulder during a July 2006 report of medical history, and the examiner indicated that he had bilateral multidirectional shoulder instability, left greater than right.  See July 2006 report of medical examination.  

The post service evidence of record includes VA and private treatment records, as well as two VA examination reports.  At the time of a March 2007 VA examination, the examiner reported that bilateral shoulder examination and imaging studies support no anatomic diagnosis.  In June 2007, the Veteran was seen in urgent care for pain in right shoulder, at which time he reported that the pain in right shoulder pain began in June/July 2006, but he did not focus on it until two months prior, when it began to get worse.  The Veteran denied any injury or lifting heavy objects and stated his shoulder just began increasing in pain.  Since that time he had been working with local chiropractor, which had only been mildly effective.  The assessment was pain in the right shoulder and an x-ray was ordered.  In a July 2007 addendum, it was noted that a right shoulder x-ray taken July 3, 2007, was negative.  Other assessments include generalized pain in the shoulder.  See VA treatment records.  A November 2008 bilateral shoulder x-ray showed no fracture or dislocation and normal joint spaces; the impression was normal bilateral shoulders.  

The preponderance of the evidence of record is against the claim for service connection for a right shoulder disorder, to include as secondary to the now service-connected left shoulder disability.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The only diagnoses of record are of right shoulder pain.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Without evidence of a current diagnosis involving the right shoulder other than pain, service connection is not warranted.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a right shoulder disorder is denied.  


REMAND

The Board remanded the claim for entitlement to service connection for a low back disorder in order to obtain a VA orthopedic examination.  The examiner was initially asked to confirm that the Veteran has a current low back disability and state the applicable diagnosis.  The examiner who conducted the July 2011 VA examination determined that there were no findings on examination or x-ray to support any back diagnosis.  The examiner also noted that the Veteran's low back had pain, although lumbago cannot be a compensation and pension diagnosis, and that he found no specific anatomic diagnosis to go along with the Veteran's symptoms.  It was also noted that the Veteran had normal disc spaces and no arthritis on x-ray, nor any sign of prior bony trauma, though he did have straightening of the lumbar spine.  It was the examiner's medical opinion that the Veteran did not currently have a diagnosable low back disability.  

Review of the record indicates that the Veteran was diagnosed with low back strain at the time of the March 2007 VA examination and with segmental dysfunction, thoracic region, myofascitis, and spasm of muscle in July 2008.  See records from Bruesewitz Chiropractor and Rehab.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, an addendum opinion must be obtained from the July 2011 VA examiner regarding the etiology of these diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the July 2011 VA examination and request a supplemental opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a low back disability that existed prior to his August 22, 2001, to September 27, 2001, period of active duty training and his period of active duty from November 2005 to December 2006?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the low back disorders diagnosed during the pendency of this claim (low back strain; segmental dysfunction, thoracic region; myofascitis; and spasm of muscle) had their onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles, and which considers the conclusion of the April 2007 VA medical opinion addressing the subject of etiology.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


